Title: Thomas Jefferson to Patrick Gibson, 30 July 1818
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello
July 30. 18.
          
          my letter of yesterday had gone off, and the draughts therein mentioned had been delivered out of my hands, and I was in the moment of setting out for Rockfish gap, when your letter of the 27th with the notification from the bank of the US. came to hand. that notification is really like a clap of thunder to me, for god knows I have no means in this world of raising money on so sudden a call; my whole & sole dependance being only on my the annual income of my farms. it is the more distressing as I am obliged to set out instantly for the meeting of the Commissioners and it does not give me time for consideration. I subscribe a note however for a blank sum and send it to my grandson to sign and forward to you and throw myself on your friendship to get me thro’ the scrape as well as can be done. more time & consideration than I now have will  to enable me to see my way out of this difficulty which comes upon me entirely unaware. in the mean time I renew the assurances of my gratitude to you, and of my great esteem & respect.
          Th: Jefferson
        